CaSe 1:18-cv-OOOOS-HSO-.]CG Document 105 Filed 10/02/18 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
TOMMY O’BRYANT PLAINTIFF
VERSUS CAUSE NO. l:lS-cv-OOOOS-HSO-JCG

WALGREEN, CO., CBRE GROUP, INC.,
AND JOHN OR JANE DOES l-lO DEFENDANTS

MEM()RANDUM BRIEF IN SUPPORT OF DEFENDANT
CBRE GROUP, INC.’S MOTION FOR SUMMARY JUDGMENT

Comes Now defendant CBRE Group, Inc., and files this its l\/Iemorandum Brief in Support

of its Motion for Summary Judgment and Would show unto the Court the following, to-Wit:
I. INTRODUCTION

This action arises as a result of injuries received by plaintiff Tommy O’Bryant (hereinafter
“O’Bryant”) on February 27,2015. On that date O’Bryant Was standing on the sidewalk of the
Walgreens location at the intersection of Popps Ferry Road and Pass Road in Biloxi, Mississippi.
O’Bryant Was Standing in the area on the east side of the store’s entrance, near a garbage can
smoking a cigarette and talking With his brother-in-law. (Exhibit “C” pp 50 - 51) At the same time,
a Dodge pickup truck driven by Edward Kersh pulled into the parking spot directly in front of
O’Bryant. Id. F or reasons unknoWn, Edward Kersh’ s foot appears to have Slipped off the brake pedal
and onto the accelerator causing the pickup to lurch onto the sidewalk. AS a result, O’Bryant Was
struck by the truck and pinned between the truck and the Wall of the store. O’Bryant suffered serious
injuries as a result of the accident

As this Court is most likely aware, Walgreens operates retail pharmacy locations throughout
the United States and abroad. At the time of the subject accident Walgreens operated approximately

8,000 locations in the United States alone.

CaSe 1:18-cv-OOOOS-HSO-.]CG Document 105 Filed 10/02/18 Page 2 of 16

At the time of the above described incident, CBRE provided certain services to Walgreens
pursuant to a Facilities l\/lanagement Outsourcing Agreement (“FMOSA”). The FMOSA is described
in additional detail below. Generally, though, the services provided by CBRE included general light
carpentry, light plumbing and heating, ventilation and air conditioning (“HVAC”) at the subject
location. CBRE also provided call center and dispatch services to Walgreens on a national level
wherein Walgreens would create a work order request and CBRE would then dispatch the
appropriate third party vendor to perform the work. The third-party vendors were approved by and
contracted directly with Walgreens.

lt is undisputed that CBRE did not own, operate, manage or control the subject Walgreens.
Walgreens does not dispute that the premises was controlled by Walgreens. (See affidavits of Gary
Ballenger (Exhibit “A”) of CBRE and Richard Schmidt of Walgreens (EXhibit “B”).

In his Complaint Plaintiff alleged that Walgreens and CBRE are liable to him under premises
liability and general negligence law theories. Plaintiff has alleged that both Walgreens and CBRE
were negligent by among other things: (l) failing to keep the premises in a reasonably safe condition
and failing to warn the plaintiff of dangerous conditions which were not readily apparent (2) by
failing to make the premises reasonably safe by (a) creating and maintaining nose-in parking near
the sidewalks and entry ways (b) having secondary uses of the sidewalk 8-10 feet from the nose-in
parking spots (c)by placing inadequate safety barriers between nose-in parking and the sidewalk (d)
negligently placing, providing, creating and maintaining safety barriers throughout the parking areas.
Plaintiff has further alleged that both CBRE and Walgreens were grossly negligent due to their
knowledge of the inadequacy of the safety measures taken in regard to the sidewalks and parking

areas. The plaintiff further alleged negligent infliction of emotional distress (Docket#l)

_2_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 3 of 16

Notably, Plaintiff made no effort to differentiate his allegations between Walgreens, who was
unquestionably in control of the premises, and CBRE who was not. As a result, CBRE requested
clarification from the Plaintiff through written discovery as to the specific facts supporting the claims
against CBRE. Plaintiff objected to providing a response to the subject inquiries As result, CBRE
was forced to file a l\/lotion to Compel. Plaintiff was subsequently compelled to provide the factual
basis for his allegations against CBRE. In response Plaintiff essentially cherry-picked and
misinterpreted a handful of phrases from a 600 plus page contract and stated that CBRE somehow
owed him a duty because of its contract with Walgreens. (EXhibit “D”)

In essence Plaintiff is alleging that bollards or some other form of safety device should have
been placed on or in front of the sidewalk to prevent Kersh’s vehicle from jumping the curb and
injuring the plaintiff As will be discussed CBRE owed no duty to the Plaintiff and had no authority
to do anything affirmatively to make the parking lot safer as alleged by the Plaintiff.

II. LAW AND ARGUMENT

A. Summary Judgment Standard

The Federal Rules of Civil Procedure authorize the granting of summary judgment where
there are no genuine issues of material fact as set forth in pertinent part in Rule 56©, as follows:

. . . The judgment sought shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories and admissions on file,
together with the affidavits, if any, show there is no genuine issue as
to any material fact and the moving party is entitled to judgment as a
matter of law. A summary judgment, interlocutory in character, may
be rendered on the issue of liability alone, although there is a genuine

issue as to the amount of damages
Fed. R. Civ. P. 56(c).

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 4 of 16

A party seeking summary j udgement must establish the absence of a genuine issue of material
fact by providing the court with the basis of its motion and identifying the portions of the record in
the case in support of its contention Celotex Corp. v. Catrett, 477 U.S. 317, 323; 106 S. Ct. 2548;
91 L. Ed. 2d 265 (1986). “Summary judgment is appropriate if no genuine issue of material fact
exists and the moving party is entitled to judgment as a matter of law.” Templet v. Hydrochem Inc. ,
367 F.3d 473, 477 (5th Cir. 2004).

There are no disputed issues of material fact which preclude this Court from granting the
instant motion. An application of the law to the undisputed facts shows that CBRE is entitled to
dismissal of all claims against it.

B. Plaintiff’s Premises Liability Claims Fail as a Matter of Law

As discussed above, Plaintiff has alleged first and foremost that CBRE is liable to him under
a premises liability theory. These allegations fail as a matter of basic premises liability law. In order
to prove a premises liability claim under l\/Iississippi law, the Plaintiff must, as a threshold matter,
establish the defendant was the “owner, occupant or person in charge of a premises.” Anderson v.
B.H. Acquisition, Inc., 77l So.2d 914,918 (Miss. 2000). ln the instant matter, the Plaintiff cannot
show that CBRE falls into any of the aforementioned categories.

CBRE was not the owner or lessee of the subject premises, as there is no dispute that
Walgreens was the lessee of the premises Further, there is no dispute that Walgreens operates a
retail pharmacy outlet at the location. There is nothing to suggest that CBRE occupied the premises
as CBRE did not maintain a presence at the location, and there is no evidence indicating any CBRE

personnel were even present at the location at the time of the subject incident. In his deposition, the

-4_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 5 of 16

Plaintiff admitted that he had not spoken to anyone from CBRE, didn’t know anything about CBRE
and did not even know why he had sued CBRE. (Exhibit “C” p.92)

Perhaps the most important undisputed fact is that CBRE did not own, manage or otherwise
control the parking lot or sidewalk at the subject location. Walgreens has stated unequivocally
through the Affidavit of Richard Schmidt its Director of Legal, Commercial Law (Exhibit “B”) that
CBRE did not own, manage or otherwise control the parking lot at the subject Walgreens at the time
of the subject incident The affidavit of Mr. Schmidt further states that CBRE had no responsibilities
for design or construction of the Subj ect parking lot. Further, Schmidt states that CBRE did not have
responsibilities or a decision making role related to the installation of bollards or other safety devices
on the sidewalk where Plaintiff was inj ured. Id.

Under the applicable standard for a premises liability claim, there is no dispute that CBRE
lacked control, ownership or occupancy of the sidewalk and parking lot where plaintiff was injured
Accordingly, the premises liability claims against CBRE fail as a matter of law and should be
dismissed with prejudice.

C. Plaintiff’s Negligence Claims Against CBRE fail as a matter of law

In addition to the premises liability claim, Plaintiff has also alleged generally that CBRE was
negligent and that this negligence was the proximate cause of his inj uries. lmportantly, Plaintiff has
failed to explain precisely how CBRE was negligent As previously indicated, Plaintiff has asserted
that CBRE owed a duty to him because CBRE was under a contractual relationship with Walgreens
which required CBRE to maintain pavement and outdoor structures at the subject location. Plaintiff

has further alleged that CBRE had a duty to “recommend improvements, identify best practices, and

_5_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 6 of 16

propose methods to Walgreens to result in cost savings or enhance customer service”. (See Exhibit
“D” Plaintiff” s Supplemental Answers To First Set of Interrogatories). Plaintiff has not made a
breach of contract claim, though his argument appears to be that CBRE’s contract with Walgreens
somehow created a duty to Plaintiff. A fair reading of the portions of the agreement between
Walgreens and CBRE defeats Plaintiff’ s assertions Regardless, Plaintiff s theory is one of
negligence and the claims must be analyzed under a traditional negligence analysis

At the outset in order to succeed on a negligence claim, the Plaintiff must prove duty, breach
of that duty and causation. “The elements of negligence are well-established: duty or standard of
care, breach of that duty or standard, proximate causation, and damages or injury. Porler v. Grand
Casino of Mz'ss. Inc., 181 So.3d 980, 985 (Miss. 2016). As will be shown, Plaintiff s claims fail
under such an analysis

Plaintiff has failed to allege any duty CBRE owed to him. While the plaintiffs allegations
attempt to make a claim that CBRE has somehow breached a contractual duty to Walgreens, CBRE
had no contractual duty to Plaintiff. Further, the precise terms of the contract do not state what the
Plaintiff has alleged in his supplemental interrogatory answers and perhaps most importantly,
Walgreens has not made any claims against CBRE related to this incident To be clear, the contract
does not give CBRE control over the sidewalks or parking lots of any Walgreens facilities including
the one located on Popps Ferry Road in Biloxi, Mississippi where the accident occurred.

Plaintiffs Interrogatory responses indicate that he believes CBRE had control over the
sidewalk sufficient to impart liability upon CBRE. This belief is due to his misinterpretation of the

Facilities Management Outsourcing Agreement (“FMOSA”). (Exhibit “E”) Plaintiff has cited to

_6_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 7 of 16

Sections 4.1, 4.2 and 17.12 of the Fl\/IOSA as well as Annex 18 parts 2 and 5 in support of his
allegation of negligence by CBRE. While Plaintiff has not alleged, and actually lacks standing to
allege a breach of contract claim, an understanding of the referenced portions of the FMOSA are
essential to an analysis of Plaintiff’s claims

As the Court can surely understand, the Fl\/IOSA is a lengthy and complex document
consisting of 634 pages intended to address numerous portions of the relationship between
Walgreens, a retailer operating over 8,000 locations in the United States and abroad and CBRE. lt
is also important to note that the FMOSA has been amended on three occasions

D. Second Amendment to FM()SA removed all exterior responsibilities from
CBRE

The Second Amendment to the FMOSA saw CBRE relinquish many of its services to
Walgreens in exchange for reduced compensation The Second Amendment was in effect at the time
of the subject incident. As a result of the Second Amendment (Exhibit “F”) CBRE no longer had
duties to perform any work to the area on the exterior of Walgreens’ locations As discussed in the
affidavit of Gary Ballenger (Exhibit “B”) at the time of the subject incident CBRE had
responsibilities to perform HVAC, light carpentry and plumbing work when requested by Wal greens
CBRE had no responsibilities or input as to whether or not bollards or other safety devices were
installed. Ia'. And further, CBRE had no responsibilities whatsoever for the area where Plaintiff was
injured. Id.

Obviously, if CBRE had no contractual duties in relation to the sidewalk or exterior of the
building it could not have owed the plaintiff a duty of any kind. Quite plainly the analysis of CBRE’s

liability should end at this point. CBRE was not in control of the sidewalk. CBRE did not own or

_7_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 8 of 16

mange the sidewalk. And, at the time of the incident did not even have responsibilities to perform
services of any kind in regard to the sidewalk

E. Even if Second Amendment does not apply CBRE still does not owe Plaintiff a
duty in regard to the sidewalk

Assuming arguendr), that the Second Amendment was not in effect at the time of the
incident, even the initial FMOSA (Exhibit “E”) did not impart control over sidewalks to CBRE as
the duties on the exterior of the store were largely limited to repairs to existing structures

The actual FMOSA is comprised of 17 sections, all of which contain multiple subsections
Many portions of the FMOSA then refer to one of 21 annexes which further define the terms of the
agreement There are additionally other exhibits, supplements and amendments

As noted, Plaintiff has chosen to emphasize a limited number of items from the FMOSA and
its Annexes which he alleges support his negligence claims

1) FMOSA Section 4.1 Defines Scope of Services

Plaintiff correctly notes that the scope of services to be provided by CBRE are generally
discussed in Section 4.1 of the FMOSA which then refers to Annex 18 (Exhibit “G”) for a detailed
description of the services to be performed Plaintiff relies on Annex Sections 18.2 and 18.5 to state
that CBRE owes him a duty.

2) Annex 18 Does Not Create A Duty to Plaintiff

Section 2.0 ofAnnex 18 is entitled “Building Services & Maintenance”. Importantly, nothing
in this section of the FMOSA discusses responsibilities of CBRE as they pertain to sidewalks -the
precise area where plaintiff was inj ured. Illustrative of this point is subsection 2.1 which provides

the following:

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 9 of 16

2.1 Building Structure, Structural and Surface including, but not
limited to; Glass, Roofing, Doors, Fixtures, Signs, Banners,
Awnings, Pharmacy Drive-Thru, Interior and Exterior Painting

DEFINITIONS:

Structure: all non-structural building elements either interior or
exterior

Structural: all building elements that provide primary or
secondary building support of the shell and core.

Shell & Core: the “Building Envelope” and the elements and

systems that comprise common restrooms, elevators
and elevator lobbies, stairways and other dedicated
support spaces adjacent to these elements and systems
(e.g. janitor’s closets, electrical rooms).

Building Envelope: all building elements and systems that comprise the
exterior of the building (generally include the roof
exterior walls, and exterior windows and doors).”

A review of the remainder of Section 2.0 et seq., discusses duties for CBRE as they pertain
to numerous specific items Among these are glass repairs, doors, windows skylights, curtain walls,
parking garages, exterior structural elements, signs, banners, awnings, building roofs, parapets and
drainage, window and door frame seals, entryways, stairs, ramps, fire escapes and ladders,
foundations pharmacy drive-thru and locking systems Also discussed in the section are CBRE’s
responsibilities for painting the aforementioned items However, a careful review of the entire
section of the Annex fails to reveal any mention whatsoever of sidewalks or parking lots other than
garages Plaintiff was not injured as a result of failure of CBRE (or Walgreens) to maintain any of
the foregoing items

Further analyzing Plaintiff’ s assertions regarding the FMOSA requires analysis of Annex 18

section 5. Section 5 is entitled “Grounds Maintenance”. The relevant portions of Section 5 state as

follows:

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 10 of 16

5.2 Pavements and Outdoor Structures

5.2.1 Pavements

Assets included in the Services:

' Footpaths, trails and sidewalks

' Driveways, private roadways, and docks

' Outdoor paved stairways and ramps

' Parking lots

Indoor and outdoor parking garages Drive-through lanes

~ Cement barriers * Repainting and restriping of parking areas

~ Hardscapes (Emphasis added)

Outcomes Walgreen’s required outcomes are:

~ Active pavements kept clear of obstructions, hazardous conditions or standing
water

¢ Pavement markings are clearly visible

Maintain cement pavements Service Provider shall:

- Patch or fill holes and cracks as appropriate to Service Levels

~ Repave or re-lay individual sidewalk slabs, curbs or small areas of fitted pavement
whose condition presents a safety hazard to users

- Remove vegetation from between cracks in pavements

~ Remove oil leaks and stains as appropriate to Service Levels.

~ Maintain drainage systems

l\/Iaintain blacktop pavements Service Provider shall:

- Patch or fill holes and cracks as appropriate to Service Levels

» Remove vegetation from between cracks in pavements

- Remove oil leaks and stains as appropriate to Service Levels.

» Lay and paint asphalt speed bamps when requested by Walgreen.

Service Provia’er shall maintain paintwork on pavements ana' barriers (Parking Lot
Striping). (Emphasis aa'a'ea’)

» Touch up faded pavement markings, striping and stencils.

~ Touch up flaked or scarred paintwork as appropriate to Service Levels.

Service Provider shall clean parking lot

~ Parking Lot Sweeping:

~ Performing mechanical sweeping and collection of resulting debris
Includes; parking lots, driveways, docks/truck wells, and other vehicle

access areas as applicable.

~ Collect and remove trash/debris resulting from sweeping from the premises

5.2.2 Outdoor structures

Assets included in the Services:

' Fences, gates, walls and railings ' Parking garages

' Painted and illuminated signs ~ Flagpoles, lamp posts and signposts

_10_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 11 of 16

' Painted and illuminated signs ' Flagpoles, lamp posts and signposts
' Storage sheds and shelters ' Attendant booths and related infrastructure
' Outdoor and rooftop enclosures ' Outdoor furniture, trash cans and ash cans

Outcomes. Walgreen’s required outcomes are:

' Outdoor structures kept clear of obstructions and hazardous conditions
' Signs are fully functional and bright.

° Fences, barriers, gates and enclosures are secure.

5.2.2.1 Maintain parking garage. Service Provider shall:

~ Maintain all structural elements, including drainage.

w Maintain and repair garage infrastructure such as lighting, elevators, controls and
alarms, attendant booths and access control Equipment.

- Ensure proper drainage

~ Maintain gates, doors and locks, including roll-down doors

5.2.2.2 Maintain outdoor signs Service Provider shall:

~ Touch up or repair any damage to signs as appropriate to Service Levels.

~ Maintain and repair associated lighting, digital displays and moving parts

~ Hang and remove banners, signs and posters for events

5.2.2.3 Maintain fences, sheds and enclosures
~ Service Provider shall repair gaps or breaks

5.2.2.4 Maintain and repair outdoor assets Service Provider shall:

~ Maintain and repair outdoor assets as appropriate to Service Levels

v Remove or paint over graffiti. Replace small assets that are damaged such as signs,
bins and benches.

As can be seen, when CBRE initially had responsibilities related to parking lots and
sidewalks, those duties were limited. (Again at the time of the Plaintiff` s injuries the outside
maintenance obligations had been taken out of the contract based upon the undisputed facts before
the Court. Exhibit “A”). Regardless, even under Plaintiff’ s assertions regarding the contract, CBRE
only had a duty to maintain items by repairing or repainting when conditions dictate. Nothing in the

section of the FMOSA (Exhibit “E”) required CBRE to construct new barriers, recommend new

barriers be constructed or to design the sidewalk or parking lots Simply put, CBRE only had a duty

_11_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 12 of 16

to make repairs as requested by Walgreens CBRE has no duty or authority to make safety decisions
associated with how the parking lots were designed Nothing in the aforementioned portions of the
FMOSA created a duty on the part of CBRE to the Plaintiff which are relevant to the claims in this
action.

3) Section 4.2 of FMOSA Does Not Require CBRE to Make Recommendations
Regarding Facility Construction

Plaintiff next attempts to argue that section 4.2 of the FMOSA (Exhibit “E”) creates a duty
by CBRE “to recommend improvements identify best practices and propose methods to result in
cost savings or enhance customer service.” (Exhibit “D”) As can be seen from the terms imposed
by section 4.2, Plaintiff’ s assertions represent a clear misunderstanding of the contract terms:

4.2 Service Evolution and Improvements.

(a) Evolution of Services. It is anticipated that the Services will evolve and be
supplemented, modified, enhanced or replaced over time to keep pace with
advancements and improvements in the methods of delivering Services These
changes will modify the “Services” and will not be deemed to result in New Services
unless the changed Services are materially different from and materially in addition
to those then being provided by Service Provider and such changes satisfy the
definition of New Services under Section 4.11.

(b) Obligation to lmprove. Service Provider acknowledges that current technologies
and processes employed throughout Walgreen will continue to evolve and change
over time, and at a minimum, remain consistent with Walgreen’ s business objectives
and competitive needs Service Provider will introduce and recommend Service
lmprovements to improve the provision of the Services and to ensure that it keeps
pace with advancements or improvements in the marketplace consistent with industry
best practices during the Term.

(c) Monitoring Trends and 'l`echnology and Process Audit. Walgreen may elect to
conduct periodic audits, at Walgreen’s discretion, to benchmark Service Provider
against industry best practices lf any such audit reveals that the technology or
processes are not at the level of industry best practice, then, at Walgreen’s request,
Walgreen and Service Provider will review the results of the audit and establish and
implement a plan to introduce any identified industry best practices

(d) New Operational Processes. If Service Provider develops, implements offers or
uses operational process advances or changes to any Service Provider Systems used

_12_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 13 of 16

to provide services to other Service Provider customers that are the same or
substantially similar to the Services, or Service Provider develops, implements, offers
or uses new or enhanced services, tools, products or processes that it will offer to
such customers (collectively, “New Systems”), Service Provider will (l) offer
Walgreen the opportunity to serve as a pilot customer in connection with the
implementation of such New Systems; and (ii) even if Walgreen declines this pilot
customer opportunity, offer Walgreen preferred access to such New Systems and the
opportunity to be among the first of Service Provider customer base to implement
and receive the benefits of any New Systems.
(e) Obligation to Propose. Service Provider will identify and propose the
implementation of any technology or process identified by Service Provider in the
ordinary course of its business that is likely to:

(1) improve the efficiency and effectiveness of the Services

(including cost savings);

(2) result in cost savings or revenue increases to Walgreen in areas of

its business outside the Services;

(3) enhance Walgreen’s ability to conduct its business and service its

customers; and

(4) achieve Walgreen’s objectives set out in this Agreement, faster

or more efficiently than the then-current strategies”

While it is true that the FMOSA requires CBRE to make recommendations to Walgreens,
it is clear that the “recommendations” are related to practices strategy and technologies that result
in cost savings or efficiencies for Walgreens A fair reading of Section 4.2 does not support the
assertion that CBRE had a duty to recommend physical plant changes, such as the installation of
bollards along a sidewalk, to Walgreens Such an argument by Plaintiff’ s counsel blatantly mis-
characterizes the unmistakable intent of the FMOSA in Section 4.2. Furthermore, even if Plaintiff` s
assertions are true, there is clearly a distinction between a recommendation to a customer to do
something compared to actual authority to make safety decisions and unilaterally implement the
same. Even under Plaintiff’ s theory, CBRE had no authority to make a decision as to how Walgreens

should manage its parking lot. Again CBRE simply had no control over the premises

_13_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 14 of 16

4) FMOSA Section 17.12 Does Not Impart Control Over Sidewalk to CBRE

Finally, Plaintiff relies - once again on a misinterpretation - of Section 17.12 of the FMOSA
to support the idea that CBRE had control over the sidewalk

Section 17. 12 states: 17.12 Relationship of the Parties. Service Provider, in

furnishing services to Walgreen hereunder, is acting as an independent contractor,

and Service Provider has the sole obligation to supervise, manage, contract, direct,

procure, perform or cause to be performed, all work to be performed by Service

Provider under this Agreement The relationship of the Parties under this Agreement

shall not constitute a partnership or joint venture for any purpose. Service Provider

shall be Walgreen’s sole point of contact regarding the Services Service Provider is

not an agent of Wal green and has no ri ght, power or authority, expressly or impliedly,

to represent or bind Walgreen as to any matters, except as expressly authorized in

this Agreement. Walgreen is not an agent of Service Provider and has no right, power

or authority, expressly or impliedly, to represent or bind Service Provider as to any

matters, except as expressly authorized in this Agreement

The referenced section of the FMOSA does not create additional duties for CBRE. This
section merely indicates that CBRE is responsible for the services it provides under the FMOSA. ln
short, CBRE and its employees are not Walgreens’ employees or agents and are expected to operate
as an independent contractor to Walgreens This section does not somehow place CBRE in control
of the sidewalk as Plaintiff would have the Court believe.

Accordingly, any failures, if any, associated with CBRE’s maintenance of the parking lot,
i.e. painting or patching areas of the sidewalk and parking lot were not the proximate cause of any
injuries to Plaintiff. Such alleged obligations under the contract have nothing to do with whether
bollards were placed near the sidewalk where the Plaintiff was standing which is the heart of
Plaintiff’ s liability theory. Given that the FMOSA specifies the responsibilities of CBRE as to

parking lots and sidewalks, plaintiffs claims of negligence based on the contract should be

dismissed

_14_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 15 of 16

CONCLUSION

Based on all of the aforementioned Plaintiff has failed to show that CBRE owed him any
duty whatsoever because CBRE did not own, manage or control the subject premises Furthermore,
Plaintiff s claim that CBRE somehow breached its contract with Wal greens creates questions of fact
as to CBRE’s liability also fails First, pursuant to the undisputed facts CBRE had no obligations
associated with the parking lot at the time of the accident Alternatively, even if the FMOSA gave
CBRE certain maintenance obligations such as painting or cleaning, the contract gave CBRE no
actual authority to make safety decisions, specifically the authority to put bollards in the parking lot.

WHEREFORE ABOVE PREl\/IISES CONSIDERED, defendant CBRE Group, lnc.,
respectfully requests this Court grant its Motion for Summary Judgment and dismiss the claims
against it with prejudice CBRE further requests any other relief to which it is entitled in the
premises

RESPECTFULLY SUBMITTED, this the 2_nd day of October, 2018.

CBRE GR()UP, INC., DEFENDANT

BY: S\Ea’wara’ C. Tavlor
OF C()UNSEL

_15_

Case 1:18-cv-00008-HSO-.]CG Document 105 Filed 10/02/18 Page 16 of 16

CERTIFICATE OF SERVICE

I, the undersigned counsel, of counsel for Defendant, CBRE Group, Inc., do hereby certify

that on this day, l served a true and correct copy of the above and foregoing Mernorana'um Brief in

Support of Defendant CBRE Groap, Inc. ’s Motion for Summary Juclgment to the following:

Douglas L. Tynes, Jr., Esq.
Courtney Wilson, Esq.
Tynes Law Firm, P.A.

P.O. Drawer 966
Pascagoula, MS 39568-0966
monte@lyneslawfirm.com
courtney@lyneslawfirm. com

Patrick R. Buchanan, Esq.
Brown Buchanan, PA

P.O. Box 1377

Biloxi, MS 39533-1377
mailb@brownbachanan.corn

THIS, the 2nd day of October, 2018.

EDWARD C. TAYLOR - l\/IS BAR #9043

etaylor@danielcoker.com

S\ Ea’ward C. Tavlor
OF COUNSEL

CHRISTOPHER H. MURRAY - l\/IS BAR #102779

cmurray@danielcoker.com

DANIEL COKER HORTON AND BELL, P.A.

1712 15TH sTREET, sUITE 400
Posr oFFICE Box 416
GULFPoRT, Ms 39502-0416
TELEPHoNE; (228) 864-8117
FACSIMILE; (228) 864-6331

4217-1344|2

_16-

